-Plaintiff was awarded contracts for construction of facilities for Minuteman III re-entry systems at Minot Air Force Base, North Dakota, and at Malmstrom Air Force Base, Montana. Plaintiff subcontracted all of the electrical work on the two projects, and here seeks review of a decision of the ASBCA denying its claim, on behalf of the subcontractor, to equitable adjustments in contract price under the changes clause in consequence of allegedly defective specifications and drawings respecting the extent of the electrical work required. On May 24, 1977 Trial Judge Harry E. Wood filed a recommended decision (reported in full at 23 CCF para. 81,335) determining that of the six specifically enumerated claims three were supported by the administrative record. As to one of the remaining three claims, the board’s determination is unsupported by substantial evidence, is directly contradicted by the proof before it, and cannot be sustained; plaintiff is entitled to an equitable adjustment under the changes clause; the precise extent of the change cannot be and has not been considered. As to another of the *899remaining three claims, the board decision is not entitled to finality, and the administrative record does not permit an informed decision respecting plaintiffs right to an equitable adjustment. As to the last claim, the board’s decision respecting a portion thereof is so inadequate in terms of fact finding and reasoned conclusions as to amount to no decision at all. The latter three claims should accordingly be remanded to the board. On September 30, 1977 the court, by order, adopted the recommended decision as the basis for its judgment in this case, remanded the cause to the board for further administrative proceedings on claims 8, 10 and a portion of claim 13, and stayed proceedings in this court.